Citation Nr: 0208276	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  00-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for tardive dyskinesia, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from January 1957 to December 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which awarded compensation for tardive 
dyskinesia under 38 U.S.C.A. § 1151, and assigned a 
noncompensable rating from January 1997.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's tardive dyskinesia is currently productive 
of involuntary lip, tongue, and jaw movements, which are no 
more than moderately disabling.  


CONCLUSION OF LAW

The requirements for assigning a rating in excess of 10 
percent for tardive dyskinesia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159); 38 
C.F.R. Part 4, including § 4.4.124a, Diagnostic Code 8103 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher disability rating for his service-
connected tardive dyskinesia, currently rated as 10 percent 
disabling.  The veteran maintains that his involuntary facial 
movements interrupt his ability to concentrate.  He also 
maintains that the involuntary oral twitching makes it 
difficult for him to swallow food.  For these reasons, he 
maintains that he is entitled to a 100 percent disability 
rating.  

This matter was previously before the Board and remanded in 
April 2001 for additional development, including obtaining 
any additional treatment records, and providing the veteran 
with a VA examination.  The Board has reviewed the actions 
taken by the RO, along with the additional evidence of 
record, and is satisfied that the requested development has 
been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, a remand by the Board confers on the 
veteran the right to compliance with the remand orders).  

As another preliminary matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA statutes and the 
implementing regulations will be collectively referred to as 
"the VCAA." 

The Board has reviewed the veteran's claims file, and is 
satisfied that the requirements under the VCAA have been met.  
In that regard, in a March 2000 statement of the case (SOC), 
the RO provided the veteran with notice of laws and 
regulations pertaining to increased rating claims, including 
the disability rating criteria applicable in his case.  When 
this matter was remanded by the Board in April 2001, the 
Board acknowledged the VCAA as pertains to the duty to 
assist.  The veteran was provided a copy of that Remand, 
which outlines certain requirements under the VCAA, such as 
assisting the veteran in securing medical records he 
identifies, and ordering a new examination if necessary.  

Pursuant to the Board's request, the veteran was afforded a 
VA cranial nerves examination in July 2001, and VA outpatient 
treatment records were associated with the file, reflecting 
treatment from July 2001 to April 2002.  The file contains a 
VA examination report dated in October 1999, as well as many 
other VA treatment records.  The Board is not aware of any 
other relevant VA treatment records, or private treatment 
records, that have not yet been obtained in this case.  The 
veteran was offered an opportunity to appear at a hearing and 
present testimony in support of his claim, but he declined 
that opportunity.  In an April 2002 rating decision, and an 
April 2002 supplemental statement of the case (SSOC), the RO 
informed the veteran why they were assigning a 10 percent 
rating to his disability, and also provided him notice of the 
diagnostic code under which the 10 percent rating was 
applied.  In a statement received in May 2002, the veteran 
indicated that he had received the RO's May 2002 letter and 
attached SSOC, and he felt that he had stated his case 
completely, and that he should be rated higher than 10 
percent.  He requested that the RO forward his appeal to the 
Board without waiting 60 days.  In short, the Board finds 
that the requirements under the VCAA regarding notice and 
duty to assist have been met, and the case is ready for 
appellate review.  

A brief review of the history of this appeal is as follows.  
In a decision issued in February 2000, the Board awarded the 
veteran compensation under 38 U.S.C.A. § 1151 for tardive 
dyskinesia, manifested by oral facial movements, secondary to 
VA medical treatment (medication).  In a March 2000 rating 
decision, the RO implemented the Board's decision, and 
assigned a noncompensable rating for tardive dyskinesia, 
effective from January 1997.  The veteran disagreed with that 
rating, and initiated this appeal.  

In his notice of disagreement, received in March 2000, the 
veteran maintained that he has involuntary facial movements 
and involuntary movements of his arms and legs.  In a 
statement received in July 2000, the veteran indicated that 
he deserved 100 percent, and that he was broke and needed 
some money.  A similar statement was received from the 
veteran in August 2000.  In a statement received in September 
2000, the veteran contended that his facial movements were 
pronounced and caused other people to stare at him.  He felt 
that his involuntary facial movements interfered with his 
concentration, and made it difficult for him to swallow food.  

In an April 2001 rating decision, the RO increased the rating 
for the veteran's tardive dyskinesia to 10 percent disabling, 
effective from January 1997.  As the veteran has not been 
assigned the maximum benefit available, his pending appeal is 
not abrogated.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(when a claimant disagrees with an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  Moreover, as this appeal 
arises out of the veteran's disagreement with the initial 
rating assigned to his tardive dyskinesia, the entire appeal 
period will be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A review of the evidence of record reveals the following.  A 
VA hospitalization report dated from May 1995 to March 1996, 
indicates that the veteran had a diagnosis of tardive 
dyskinesia.  Physical examination of the mouth revealed 
involuntary movements of the tongue.  It was noted that the 
mouth was edentulous.  In an October 1999 VA examination, it 
was noted that a physician's note of January 1999 indicated 
that the veteran had evidence of involuntary orofacial 
movements that were consistent with tardive dyskinesia, 
although "it appeared much less than what had been 
previously report[ed]."  The examiner indicated that the 
veteran's difficulty walking was not associated with his 
tardive dyskinesia.

In July 2001, the veteran underwent a VA examination for 
cranial nerves.  The veteran complained of an inability to 
sit still, as well as moving lips and mouth chewing.  The 
examiner remarked that the veteran had continuous chewing and 
"champing" movements of his jaw and tongue.  The examiner 
indicated that he would also occasionally notice adventitial 
movements of the legs and arms.  Cranial nerves II through 
XII were tested and found to be intact, with the exception of 
the champing movements of the mouth and tongue.  The 
impression was tardive dyskinesia.

The record also contains VA outpatient treatment records 
dated from July 2001 to April 2002.  A December 2001 record 
reflects that the veteran had constant lip movement, and was 
sometimes difficult to understand.  It was noted that he had 
symptoms of "Parkinsonism with shuffling gait and limited 
facial expressions."  A January 2002 clinical record 
indicates that the veteran had tardive dyskinesia with facial 
grimacing, rolling of the tongue in the mouth, and lip 
smacking.  A February 2002 clinical record indicates that the 
veteran had moderate facial movements of the lips, mild 
movements of the jaw, and minimal tongue movements.  An April 
2002 record indicates that the veteran had "slightly 
decreased lip movements than before."  

The RO originally assigned a noncompensable rating for 
tardive dyskinesia pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8409, which sets forth the criteria for evaluating 
neuralgia of the ninth (glossopharyngeal) cranial nerve.  A 
10 percent rating is assigned for moderate incomplete 
paralysis.  A 20 percent rating is assigned for severe 
incomplete paralysis.  At the time of the April 2001 rating 
decision, which awarded a 10 percent rating for the veteran's 
tardive dyskinesia, the RO found that the veteran's 
disability was manifested by involuntary movements, and it 
was more appropriate to rate the veteran's disability as 
analogous to convulsive tics, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8103.  See 38 C.F.R. § 4.20.  A 10 percent 
rating is assigned under Diagnostic Code 8103 for moderate 
convulsive tic.  A 30 percent rating requires evidence of 
severe convulsive tic.  

The Board has reviewed all the evidence of record, as 
summarized in pertinent part above, and finds that the 
preponderance of the evidence is against entitlement to 
assignment of a disability rating in excess of 10 percent for 
tardive dyskinesia at this time.  Initially, the Board 
emphasizes that the veteran was service-connected for tardive 
dyskinesia manifested by oral facial movements.  A review of 
the medical evidence summarized above does not demonstrate 
oral facial movements that are more than moderately 
disabling.  

In summary, VA treatment records dated in 1996 indicate that 
the veteran had involuntary movements of the tongue.  An 
October 1999 VA record indicates that the veteran's 
involuntary facial orofacial movements were "much less" 
than what was previously reported.  In July 2001, the veteran 
demonstrated continuous chewing and "champing" movements of 
his jaw and tongue.  In December 2001, the veteran was 
described as having constant lip movement.  In January 2002, 
the veteran had rolling of the tongue and lip smacking.  In 
February 2002 the veteran's overall facial movements were 
described as moderate, while the tongue and jaw movements 
were described as mild.  In April 2002, his lip movements 
were described as slightly decreased.  The Board finds that 
the foregoing evidence reveals no more than moderate tardive 
dyskinesia.  Rating by analogy to convulsive tic, the Board 
finds that the currently assigned 10 percent rating is 
appropriate, and the evidence does not reflect more severely 
disabling symptoms such that a higher rating is warranted.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8103.

While the Board does not find that a higher rating is 
warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8103, 
which rates convulsive tics, the Board has also considered 
whether the veteran may be entitled to a higher rating under 
another related diagnostic code.  As noted earlier, the 
veteran was originally assigned a noncompensable rating for 
tardive dyskinesia by analogy to 38 C.F.R. § 4.124a, 
Diagnostic Code 8409, which sets forth the criteria for 
evaluating neuralgia of the ninth (glossopharyngeal) cranial 
nerve.  A 10 percent rating under Diagnostic Code 8409 
contemplates moderate symptomatology, which appears 
appropriate in this case in light of the medical evidence of 
record.  The July 2001 VA examination for cranial nerves 
indicates that the veteran's cranial nerves II through XII 
were intact, with the exception of champing movements of the 
mouth and tongue.  The Board does not find that the evidence 
reflects severe neurological involvement such that a rating 
in excess of 10 percent is warranted under Diagnostic Code 
8409.  In fact, the most recent VA medical evidence, dated in 
April 2002, indicates that the veteran's lip movements were 
slightly decreased than before.  

In conclusion, the Board finds that the currently assigned 10 
percent rating for tardive dyskinesia is appropriate, and the 
preponderance of the evidence is against a higher rating at 
this time.  In reaching the foregoing determination, the 
Board has considered the history of the veteran's tardive 
dyskinesia disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The 
Board has also applied all pertinent aspects of 
38 C.F.R. Parts 3 and 4, and considered the veteran's 
disability under all potentially applicable diagnostic codes.  
In conclusion, the current medical evidence is consistent 
with no more than a 10 percent rating for tardive dyskinesia.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for a rating in excess of 
10 percent.  As the evidence is not in relative equipoise, 
the benefit of the doubt doctrine does not offer a favorable 
outcome in this appeal.  See 38 U.S.C.A. § 5107(b).

Moreover, there is no evidence in the record (such as 
frequent periods of hospitalization or marked interference 
with employment) that the schedular criteria are inadequate 
to evaluate the veteran's tardive dyskinesia.  As such, the 
Board finds no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996). 


ORDER

The claim for entitlement to assignment of a rating in excess 
of 10 percent for tardive dyskinesia is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

